Exhibit 10.2

Form of Stock Appreciation Rights Agreement

FEDERAL-MOGUL CORPORATION

2010 STOCK INCENTIVE PLAN

STOCK APPRECIATION RIGHTS AGREEMENT

Employee Name: (the “Employee”)

Total Number of Stock Appreciation Rights:

 

1. Definitions.

Pursuant to and subject to the terms and conditions of the Federal-Mogul
Corporation 2010 Stock Incentive Plan, as amended from time to time (the
“Plan”), this Stock Appreciation Rights Agreement (this “Award Agreement” or
“Agreement”) evidences the issuance to the Employee by Federal-Mogul Corporation
(the “Company”), effective as of the grant date set forth below, of stock
appreciation rights (this “SAR” or “SARs”). Any term capitalized herein but not
defined will have the meaning set forth in the Plan.

 

2. Term, Vesting and Exercise of this SAR.

 

  (a) The grant date for this SAR is                             .

 

  (b) The base price of this SAR is $           per share of Stock (“Base
Price”), which is at least 100% of the Fair Market Value of a share of Stock on
the date of grant. If the Employee remains employed by the Company or an
Affiliate, this SAR will expire on                             . If the Employee
incurs a Termination of Employment before                             , his or
her right to exercise this SAR after such Termination of Employment will be only
as provided in Section 3.

 

  (c) Subject to the Employee being employed by the Company on each of the
following dates, this SAR will vest and become exercisable: as to one-third
(1/3) of the shares to which this SAR relates on                             ;
as to one-third (1/3) of the shares to which this SAR relates on
                            ; and as to one-third (1/3) of the shares to which
this SAR relates on                             . Notwithstanding anything
contained herein to the contrary, the right of an Employee to exercise this SAR
may be forfeited, and any amounts of cash or Stock previously delivered to the
Employee upon exercise of this SAR may be subject to clawback pursuant to the
terms of the Plan.

 

  (d)

This SAR may be exercised by delivery of an exercise notice to the Company in
the form attached hereto as Exhibit A (the “Exercise Notice”), which shall state
the election to exercise this SAR, the number of SARs being exercised and the
Employee’s agreement with respect to certain representations and agreements.
This SAR shall be deemed to be exercised upon receipt by the Company of such
fully executed Exercise Notice. This SAR may be exercised only in accordance
with the Plan and the terms of



--------------------------------------------------------------------------------

  this Agreement. When this SAR is vested and exercisable, it may be exercised
prior to expiration in whole at any time or in part from time to time as to any
or all full shares under this SAR. Notwithstanding the foregoing, this SAR may
not be exercised for fewer than 100 shares at any one time or, if fewer, all the
shares that are then subject to this SAR.

 

  (e) Any amount due to the Employee upon exercise of this SAR will be paid in
cash as promptly as practicable and in any event not later than 60 days after
exercise, unless the Committee determines at any time after the grant date in
its sole discretion to pay any amount in shares of Stock. The amount delivered
to the Employee upon exercise of this SAR will be based on the amount, if any,
by which the Fair Market Value of a share of Stock on the date of exercise
exceeds the Base Price. The Employee will not receive a distribution if the Fair
Market Value on the date of exercise does not exceed the Base Price. The
Employee’s distribution of cash upon exercise of this SAR will be the aggregate
dollar difference between the Fair Market Value of a share of Stock on the date
of exercise and the Base Price for the portion of this SAR so exercised;
provided, that the amount delivered to the Employee shall be subject to the
statutory withholding tax as specified in Section 4 below. If the Employee’s
salary is paid (or in the event that the Employee has incurred a Termination of
Employment, was paid prior to such Termination of Employment) in a currency
other than U.S. Dollars (the “Home Country Currency”), then such amount shall be
converted into the Home Country Currency at the exchange rate published in the
Wall Street Journal on the first business day following exercise of this SAR and
shall be paid in the Home Country Currency to the Employee within the time
period set forth in the first sentence of this Section 2(e).

 

  (f) In the event that the Committee determines that payment shall be paid in
shares of Stock, then the number of shares of Stock delivered to the Employee
upon exercise of this SAR will be based on the amount, if any, by which the Fair
Market Value of a share of Stock on the date of exercise exceeds the Base Price.
The Employee will not receive a distribution of shares of Stock if the Fair
Market Value on the date of exercise does not exceed the Base Price. The
Employee’s distribution of shares of Stock upon exercise of this SAR will be
calculated by dividing (x) the aggregate dollar difference between the Fair
Market Value of a share of Stock on the date of exercise and the Base Price for
the portion of this SAR so exercised by (y) the Fair Market Value of a share of
Stock on the date of exercise; provided, that the amount of shares delivered to
Employee shall be subject to any statutory withholding tax as specified in
Section 4 below.

 

  (g) In accordance with the Plan, the total number of SARs and the Base Price
per SAR shall be adjusted from time to time to reflect changes in the Company’s
capitalization and for certain other events as expressly set forth in the Plan.

 

3. Termination of Employment. Subject to the forfeiture provisions described in
Section 2(c) above, the Employee’s right to exercise this SAR after the
Employee’s Termination of Employment will be only as follows:

 

  (a) Termination by Reason of Death or Disability. If the Employee incurs a
Termination of Employment by reason of death or Disability prior to the
expiration of this SAR and without having fully exercised this SAR, the Employee
or his guardian, legal representative or beneficiary shall have the right to
exercise this SAR, whether or not this SAR was exercisable at the time of such
event, within the next 12 months following such event but not later than the
expiration of this SAR.



--------------------------------------------------------------------------------

  (b) Termination by Reason of Retirement. If the Employee incurs a Termination
of Employment by reason of Retirement prior to the expiration of this SAR and
without having fully exercised this SAR, the Employee or his or her guardian,
legal representative or beneficiary shall have the right to exercise this SAR,
whether or not this SAR was exercisable at the time of Retirement, within the
next 12 months following Retirement, but not later than the expiration of this
SAR.

 

  (c) Other Termination. Unless otherwise determined by the Committee, if the
Employee incurs a Termination of Employment for any reason other than death,
Disability or Retirement prior to the expiration of this SAR and without having
fully exercised this SAR, then this SAR shall thereupon immediately terminate,
except that the Employee shall have the right to exercise this SAR, to the
extent that it was exercisable at the date of such Termination of Employment,
until the earlier of (i) the date that is three months after the date of such
Termination of Employment, and (ii) the expiration of the term of this SAR.
Notwithstanding the foregoing, the Employee (or any guardian, legal
representative or beneficiary) shall not have any rights under this SAR, to the
extent that this SAR has not previously been exercised (and, to the extent this
SAR has been exercised, any cash or Stock previously delivered to Employee may
be subject to clawback pursuant to the terms of the Plan), and the Company shall
not be obligated to pay or deliver any cash or Stock (or have any other
obligation or liability) under this SAR if the Employee’s Termination of
Employment is for a Breach of Conduct.

 

4. Medium and Time of Payment. The amount delivered to the Employee upon the
exercise of this SAR shall be subject to the statutory withholding tax for
supplemental wages or such other applicable federal, state, local or foreign tax
withholding and deductions imposed by any applicable law, rule or regulation. In
the event that an exercise of this SAR is payable in shares of Stock, then any
withholding tax, up to the statutory withholding requirement for supplemental
wages, may be paid with shares issuable to the Employee upon exercise under this
SAR. Shares used to satisfy the statutory withholding tax will be valued at
their Fair Market Value as of the date of exercise.

 

5. Transferability of this SAR and Shares Acquired Upon Exercise of this SAR.

 

  (a) This SAR is transferable only by will or the laws of descent and
distribution, or pursuant to a domestic relations order (as defined in the Code
or Title I of the Employee Retirement Income Security Act of 1974, as amended,
or the rules thereunder). This SAR will be exercisable only by the Employee or
by his or her guardian, legal representative or beneficiary. The Committee may,
in its discretion, require a guardian, legal representative or beneficiary to
supply it with evidence the Committee deems necessary to establish the authority
of the guardian, legal representative or beneficiary to exercise this SAR on
behalf of the Employee.



--------------------------------------------------------------------------------

  (b) In the event that an exercise of this SAR is payable in shares of Stock,
except as limited by applicable securities laws and the provisions of Section 6
below, shares acquired upon exercise of this SAR will be freely transferable.

 

6. Securities Law Requirements.

 

  (a) If required by the Company, any notice of exercise of this SAR must be
accompanied by the Employee’s written representation: (i) that the shares of
Stock being acquired is purchased for investment and not for resale or with a
view to its distribution; (ii) acknowledging that the shares of Stock have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”); and (iii) agreeing that the shares of Stock may not be sold or
transferred unless either there is an effective Registration Statement for it
under the Securities Act, or in the opinion of counsel for the Company, the sale
or transfer will not violate the Securities Act. This SAR will not be
exercisable in whole or in part, nor will the Company be obligated to sell or
issue any shares of Stock subject to this SAR, if exercise and sale (or
issuance) may, in the opinion of counsel for the Company, violate the Securities
Act (or other federal or state statutes having similar requirements), as it may
be in effect at that time, or cause the Company to violate the terms of
Section 4 of the Plan.

 

  (b) This SAR is subject to the further requirement that, if at any time the
Committee determines in its discretion that the registration, listing or
qualification of the shares of Stock subject to this SAR under any federal
securities law, securities exchange requirements or under any other applicable
law, or the consent or approval of any governmental regulatory body, is
necessary as a condition of, or in connection with, the granting of this SAR or
the issuance of shares of Stock under it, this SAR may not be exercised in whole
or in part, unless the necessary registration, listing, qualification, consent
or approval has been effected or obtained free of any conditions not acceptable
to the Committee.

 

  (c) No person who acquires shares of Stock pursuant to this SAR may, during
any period of time that person is an affiliate of the Company (within the
meaning of the rules and regulations of the Commission under the Securities Act)
sell the shares of Stock, unless the offer and sale is made pursuant to (i) an
effective registration statement under the Securities Act, which is current and
includes the shares of Stock to be sold, or (ii) an appropriate exemption from
the registration requirements of the Securities Act, such as that set forth in
Rule 144 promulgated under the Securities Act.

 

  (d) With respect to individuals subject to Section 16 of the Exchange Act,
transactions under this SAR are intended to comply with all applicable
conditions of Rule 16b-3, or its successors under the Exchange Act. To the
extent any provision of this SAR or action by the Committee fails to so comply,
the Committee may determine, to the extent permitted by law, that the provision
or action will be null and void.



--------------------------------------------------------------------------------

  (e) Notwithstanding any provisions to the contrary contained herein, the
Employee acknowledges that this SAR may not be exercised, in whole or in part,
prior to such time, if any, that the Plan shall have been approved by the
Company’s shareholders in accordance with applicable law.

 

7. No Obligation to Exercise SAR. The granting of this SAR imposes no obligation
upon the Employee (or upon a transferee of the Employee) to exercise this SAR.

 

8. No Limitation on Rights of the Company. The grant of this SAR will not in any
way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.

 

9. Plan and SAR Not a Contract of Employment. Neither the Plan nor this SAR is a
contract of employment, and no terms of employment of the Employee will be
affected in any way by the Plan, this SAR or related instruments except as
specifically provided therein. Neither the establishment of the Plan nor this
SAR will be construed as conferring any legal rights upon the Employee for a
continuation of employment, nor will it interfere with the right of the Company
or any subsidiary or Affiliate to discharge the Employee and to treat him or her
without regard to the effect that treatment might have upon him or her as the
Employee.

 

10. Employee to Have No Rights as a Stockholder. The Employee will have no
rights as a stockholder with respect to any shares of Stock subject to this SAR
prior to the date on which he or she is recorded as the holder of those shares
of Stock on the records of the Company if this SAR is payable in shares of
Stock.

 

11. Notice. Any notice or other communication required or permitted hereunder
must be in writing and must be delivered personally, or sent by certified,
registered or express mail, postage prepaid. Any such notice will be deemed
given when so delivered personally or, if mailed, seven days after the date of
deposit in the United States mail, in the case of the Company to 26555
Northwestern Highway, Southfield, Michigan, 48033, Attention: General Counsel,
and, in the case of the Employee, to the last known address of the Employee in
the Company’s or Subsidiary’s records.

 

12. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Employee
with respect to the subject matter hereof, and may not be modified (except as
provided herein and in the Plan) adversely to the Employee except by means of a
written document signed by the Company and the Employee. This Award Agreement
and this SAR will be construed and enforced in accordance with, and governed by,
the laws of the State of Delaware, determined without regard to its conflict of
laws rules.



--------------------------------------------------------------------------------

13. Plan Controls. The rights granted under this SAR Award document are in all
respects subject to the provisions of the Plan to the same extent and with the
same effect as if they were set forth fully herein. If the terms of this
document conflict with the terms of the Plan, the Plan will control.

 

14. Employee’s Acknowledgement. The Employee acknowledges receipt of a copy of
the Plan and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Award Agreement subject to all of the terms and
provisions thereof. The Employee has reviewed the Plan and this Award Agreement
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Award Agreement and fully understands the provisions of the
Award Agreement. The Employee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Award Agreement. The Employee further agrees to
notify the Company upon any change in his or her residence address. A facsimile
or photocopy of an executed counterpart of this Award Agreement shall be
sufficient to bind the party or parties whose signature(s) appear thereon.

 

Employee     Federal-Mogul Corporation

 

    By:  

 

Name:     Name:       Title:  



--------------------------------------------------------------------------------

EXHIBIT A to

Stock Appreciation Rights Agreement

FEDERAL-MOGUL CORPORATION 2010 STOCK INCENTIVE PLAN

STOCK APPRECIATION RIGHTS EXERCISE NOTICE

Federal-Mogul Corporation

26555 Northwestern Highway

Southfield, MI 48033 USA

Attention:                         

 

1. Exercise of Stock Appreciation Rights (“SARs”). Effective as of today,
            , 20     , the undersigned (the “Employee”) hereby elects to
exercise                      SARs under and pursuant to the 2010 Stock
Incentive Plan (the “Plan”) and the Stock Appreciation Rights Agreement dated
            , 20      (the “Award Agreement”). Capitalized terms not otherwise
defined herein shall have the meaning ascribed to them in the Plan and the Award
Agreement.

 

2. Representations of the Employee. The Employee acknowledges that the Employee
has received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by all of their terms and conditions (including, without
limitation, applicable tax withholding, forfeiture and clawback provisions).

 

3. Certification by the Employee. The Employee hereby certifies that the
Employee: (i) is in compliance with the terms and conditions of the Plan;
(ii) has not committed, and does not intend to commit, any Breach of Conduct;
and (iii) is not aware of any Restatement Event or any facts or circumstances
that could give rise to a Restatement Event.

 

4. Tax Consultation. The Employee understands that the Employee may suffer
adverse tax consequences as a result of the Employee’s exercise of SARs. The
Employee represents that the Employee has consulted with any tax consultants the
Employee deems advisable in connection with the exercise of SARs hereunder and
that the Employee is not relying on the Company or any of its Subsidiaries or
any or its or their officers, directors, or employees, for any tax advice.

 

Submitted by:    Accepted by: EMPLOYEE    FEDERAL-MOGUL CORPORATION Signature   
By Print Name    Title Address:       Date Received